Citation Nr: 0418208	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to June 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the VA RO in Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

The veteran contends that he had problems with both ankles 
during his period of service from September 1999 to June 
2001.  Service medical records include an October 2000 
radiology report that noted foot pain.  In addition, in a 
December 2000 physical examination the veteran marked that he 
had "foot trouble," but did not elaborate on his symptoms.  
Also, in a January 2001 clinical record he refers to pain in 
his ankles.  

In May 2002, only 11 months after discharge, the veteran was 
diagnosed with bilateral ankle strain.  The veteran asserts 
that his bilateral ankle problems were a result of his 
adjusted gait from the pain of his already service-connected 
bilateral knee disability.  See 38 C.F.R. §  3.310 (2003).  
The current record contains insufficient medical evidence as 
to the nature and etiology of existing bilateral ankle 
disability.  Specifically, the May 2002 VA examiner did not 
provide any opinion as to the etiology of bilateral ankle 
problems, to include whether such were related to service-
connected knee disability.  Therefore, the Board finds that a 
remand is necessary in order to obtain a medical opinion in 
this case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide identifying information and any 
necessary release relevant to any post-
service VA or private medical treatment 
or evaluation for a right or left ankle 
disability such that the RO can obtain 
such information for consideration in 
connection with this appeal.  The RO 
should also invite the veteran to submit 
a competent medical opinion as to a 
causal link between a right or left ankle 
disability and active service, or of a 
causal link between an ankle disability 
and any service-connected disability.  

2.  After any additional records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The VA 
examiner is requested to identify all 
existing ankle disabilities, bilaterally, 
and to then provide an opinion as to 
whether each currently diagnosed left and 
right ankle disability is more likely 
than not or less likely than not 
etiologically related to the veteran's 
period of service.  The examiner is also 
requested to provide an opinion as to 
whether any currently diagnosed 
disability of either ankle was 
a) caused by service-connected knee or 
back disability, or, b) worsened in 
severity due to service-connected 
disabilities of the back and/or knees.  
The rationale for all opinions expressed 
should be provided.  

3.  The RO should review the claims file 
and ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
its implementing regulations are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

4.  After completing the above actions, the RO 
should readjudicate the claim of entitlement to 
service connection for a bilateral ankle 
disability.  If the claim remains denied the RO 
should issue the veteran and his representative a 
supplemental statement of the case and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


